Citation Nr: 0910177	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patellae of the left knee with superior 
inferior patellar tendonitis, a ganglion cyst, and 
postoperative residuals of a partial resection of the 
inferior patellar tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 
2004.  

This matter was most recently before the Board of Veterans 
Appeals (Board) in June 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Such remand was to 
facilitate compliance with the Veterans Claims Assistance Act 
of 2000, permit the conduct of a VA medical examination, and 
readjudication.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

On remand, the AMC requested by its letter of October 2007 
that the veteran furnish details regarding VA or other 
treatment he had received.  He replied in February 2008 that 
all of his knee-related treatment had been received at VA 
medical facilities in Minden, Nevada (Carlson Valley 
Outpatient Clinic) and in Reno, Nevada (Reno VA Medical 
Center).  Review of the record does not reflect any post-
service treatment records having been sought or received from 
either of the aforementioned facilities, or for that matter 
from any other VA or non-VA facility.  Notice is taken that 
the veteran reported in October 2008 that he had not received 
treatment for his knee in the preceding year, although he had 
previously been prescribed Vicodin for relief of his knee 
pain, but it had been more than one year since his Vicodin 
supply had been exhausted.  Given that this claim is for an 
initial rating of the veteran's left knee disorder from July 
25, 2004, one day subsequent to the date of service 
separation, all records of treatment compiled by VA during 
the post-service era are relevant to this matter and, yet, no 
attempt has been made to date to obtain any available 
treatment records from the Minden and Reno medical 
facilities.  Remand is required to assist the veteran in 
obtaining all pertinent evidence that might substantiate his 
claim.  

Also, the Board recognizes that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer, supra.  This is 
accomplished once the RO has adjudicated the question of 
extraschedular entitlement.  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this instance, the Veteran has alleged that his ability to 
perform the tasks necessary as a manager of a retail business 
is adversely affected by his service-connected knee disorder 
and that he cannot perform his job with the speed and 
productivity that is required of him by his superiors.  VA 
examination in October 2008 showed that the veteran's left 
knee disability had a significant effect on his occupational 
pursuits.  To date, the RO has not considered the veteran's 
entitlement to an initial rating in excess of 10 percent for 
his left knee disorder based on extraschedular consideration 
and remand is required to facilitate that consideration by 
the AMC.  

On remand, the AMC should also undertake a review of the 
record to determine whether a separate, compensable 
evaluation is warranted on the basis of scarring from a left 
knee procedure undertaken in service.  This to date has not 
been accomplished.  In the regard, it is noted that 
examination by VA in October 2008 showed the presence of a 
surgical scar, measuring 0.5 centimeters at its widest point, 
with a reddish-purple coloration that was described as darker 
than the surrounding skin.  There was no tenderness or 
breakdown of the scar, but there was present a seven by five 
centimeter area of decreased sensation to light touch lateral 
to the scar.  VA examination in June 2005 identified a three 
centimeter infrapatellar scar that was well-healed and non-
tender.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of VA medical 
treatment compiled from July 2004 to the 
present at the Carlson Valley Outpatient 
Clinic in Minden, Nevada, and at the VA 
Medical Center in Reno, Nevada, which 
pertain to the veteran's left knee 
disorder for inclusion in his claims 
folder.  

2.  Thereafter, undertake any and all 
development deemed necessary for 
compliance with the VA's duties to notify 
and assist regarding the veteran's claim 
for an initial rating in excess of 10 
percent for a left knee disorder based on 
extraschedular criteria and on the basis 
of his entitlement to a separate rating 
for a surgical scar of the left knee 
under the criteria set out in 38 C.F.R. 
§ 4.118 (2008).  This should be followed 
by an adjudication of the veteran's claim 
for initial schedular and extraschedular 
rating in excess of 10 percent for 
chondromalacia patellae of the left knee 
with superior inferior patellar 
tendonitis, a ganglion cyst, and 
postoperative residuals of a partial 
resection of the inferior patellar 
tendon, based on all the evidence of 
record, including that pertaining to 
limitation of motion, subluxation, 
instability, surgical scarring, pain, and 
functional loss, and all governing 
criteria.  If so warranted, referral of 
the matter regarding extraschedular 
consideration should be made to the VA's 
Under Secretary for Benefits or the VA's 
Director of the Compensation and Pension 
Service.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





The purpose of this remand is to permit additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  





